12 A.3d 574 (2011)
300 Conn. 902
STATE of Connecticut
v.
Michael Angelo DEMARCO.
SC 18738
Supreme Court of Connecticut.
Decided January 20, 2011.
Ronald G. Weller, senior assistant state's attorney, in support of the petition.
Lindy R. Urso, Stamford, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 124 Conn.App. 438, 5 A.3d 527 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly determined that the trial court improperly denied the defendant's motion to suppress?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.